Citation Nr: 9901653	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to an increased evaluation for anxiety with 
hyperventilation with syncope, currently rated as 30 percent 
disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 
ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran served on active duty from January 1948 to May 
1959.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from October 1991 and later RO rating decisions that 
denied service connection for arthritis of the lumbar spine, 
an increased evaluation for anxiety with hyperventilation 
with syncope (rated 30 percent), and a total rating for 
compensation purposes based on individual unemployability 
(the veterans other service-connected disabilities are 
atherosclerosis of the abdominal aorta and common iliac 
arteries with hypertension, rated 20 percent; bilateral leg 
varicosities, rated 10 percent; and post operative pilonidal 
cyst, rated zero percent).  The Board remanded the case to 
the RO in May 1996 for additional development, and the case 
was returned to the Board in 1997.  

The appeal before the Board in May 1996 included the 
additional issue of entitlement to an effective date earlier 
than July 3, 1992, for the assignment of a 20 percent rating 
for arteriosclerosis of the abdominal aorta with 
hypertension.  Although the veteran has continued to offer 
contentions on this issue through his representative, the 
matter is no longer before the Board inasmuch as an earlier 
effective date was denied by the Board in May 1996.  


FINDINGS OF FACT

1.  Arthritis of the lumbar spine was not present in service 
or for many years later.

2.  The evidence is in relative equipoise as to whether or 
not arthritis of the lumbar spine is causally related to an 
injury in service. 


CONCLUSION OF LAW

Arthritis of the lumbar spine was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Service medical records reveal that the veteran was involved 
in an automobile accident in April 1958.  He reportedly was 
stunned, but not unconscious.  He complained of a sore back, 
head, and left knee.  He had a spasm of the lumbar muscles 
without localizing signs.  The impression was contusions of 
the head, back, and left knee.  X-rays of the lumbosacral 
spine, pelvis, and hips revealed sacralization of L-5 with a 
pseudoarthrosis on the left.  A summary of a hospital stay 
from October to November 1958 reveals that the veteran was 
admitted with a 3-day history of syncope.  He was completely 
asymptomatic during his hospital stay.  A spinal tap was with 
normal limits.  The diagnosis was renal glycosuria and 
syncope of undetermined etiology by history.  A back disorder 
was not found during his hospital stay.  The report of his 
medical examination for separation from service in May 1959 
is negative for evidence of back pathology.

VA and private medical records reveal that the veteran was 
treated and examined on various occasions in the 1970s, 
1980s, and 1990s.  The more salient medical reports 
pertinent to his claim for service connection for arthritis 
of the lumbar spine are discussed in the following 
paragraphs.  The veteran underwent a VA medical examination 
in March 1979.  A low back disorder was not found.

A private medical report, received with documents pertinent 
to the veterans claim for disability benefits from the 
Social Security Administration (SSA), shows that X-rays of 
the lumbosacral spine in July 1985 revealed prominent 
osteoarthritis of the lumbar spine and a transitional 
transverse process of L-5 on the left.

A report of VA medical examination in March 1987 shows that 
the veteran complained of arthritis of various joints and of 
severe back problems.  X-rays of the lumbosacral spine 
revealed marginal spurs of the vertebral bodies, one 
posteriorly.  A transitional L-5 was noted with 
pseudoarthrosis on the left side.

A private medical report of X-rays of the veterans 
lumbosacral spine in July 1992 shows assessments of 
degenerative disc disease, degenerative changes of the facet 
joints, spondylolysis of L-5 on the left, spina bifida 
occulta of S-1, and calcification of the abdominal vessels.

The veteran underwent various VA medical examinations in 
November and December 1992.  X-rays of the lumbosacral spine 
in November 1992 showed degenerative changes.  The report of 
an orthopedic examination in December 1992 reflects diagnoses 
of degenerative arthritis of the lumbar spine and 
atherosclerosis of the abdominal aorta and the common iliac 
arteries.

A letter from G. F. Schimizzi, M.D., dated in May 1993, makes 
reference to the veterans history of back pain since 
undergoing spinal taps in service.  The doctor noted that X-
rays showed evidence of spondylolysis, that is, a defect in a 
portion of the L-5 vertebral body on the left side, 
degenerative arthritic changes of the facets joints, and 
degenerative disc disease.  He said that the veterans back 
pain was probably the result of these abnormalities.  The 
doctor noted that the degenerative disc disease and 
degenerative facet osteoarthritic change were changes that 
occurred with aging, and that the defect in the L-5 vertebral 
body was not the result of degenerative change.  He indicated 
that the defect present in the lumbar spine at the L-5 level 
was the kind of abnormality that could occur from repeated 
trauma or repeated injury or the type of injury that could 
occur as the result of repeated flexion injuries.  The doctor 
said that flexion injury to the lumbar spine could occur 
during spinal taps and that repeated spina taps could 
certainly produce repeated injuries to the lumbar spine.

A private medical report indicates that the veteran was 
examined in June 1994 in order to determine the etiology of 
his L-5 defect and to determine the nature and extent of his 
low back problems.  The diagnosis was degenerative lumbar 
disc disease with osteoarthritis with possible L5-S1 
spondylolysis with no evidence of spondylolisthesis.  The 
examiner opined that there was no causal connection between 
the spondylolytic defect at L5-S1 and any spinal taps the 
veteran may have had in service.

II.  Analysis

The veterans claim for service connection for arthritis of 
the lumbar spine is well-grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VAs duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

Analysis.  The law provides that service connection may be 
granted for disability which is shown to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110 (wartime), 1131 (peacetime) (West 1991 & Supp. 1997).  
Where the evidence does not adequately demonstrate that a 
disorder was chronic in service, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  VA regulations also provide that service 
connection may be granted for a disorder diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The veteran maintains that he has developed arthritis of the 
back as a result of repeated spinal taps in service.  His 
service medical records do show that he sustained contusions 
of the back, that X-rays revealed sacralization of the fifth 
lumbar vertebra and pseudoarthrosis, and that he underwent a 
spinal tap in service, as he alleges.  However, there is no 
evidence of arthritis of the lumbar spine mentioned in these 
records.  In fact, there is no medical evidence of arthritis 
until the post-service medical records in the 1980s, many 
years after service.
However, entitlement to service connection may still be 
established for arthritis if it can be linked to an incident 
in service.  38 C.F.R. § 3.303(d).  In this case, the first 
X-rays of the veterans lumbar spine after service showed 
osteoarthritis and the report of Dr. Schimizzi indicates that 
the veteran could have sustained an injury to the lumbar 
spine from spinal taps in service.  While the report of Dr. 
Schimizzi also indicates that the veterans arthritis of the 
lumbar spine is due to the aging process and another private 
medical report dated in June 1994 indicates no relationship 
between a low back disability to spinal taps in service, the 
evidence as a whole is in relative equipoise as to whether 
the arthritis of the lumbar spine is related to an injury in 
service.  By law, when the positive and negative evidence 
regarding a claim is in relative equipoise, the benefit of 
the doubt must be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the lumbar spine is 
granted.


REMAND

In view of the grant of service connection for arthritis of 
the lumbar spine, the RO should assign a rating for this 
condition and consider this condition in connection with the 
veterans claim for a total rating for compensation purposes 
based on individual unemployability.

At the psychological examination in November 1996, the 
examiner suggested that the veteran undergo 
neuropsychological testing to determine whether he had any 
cognitive impairment that could be attributed to a head 
injury in service.  The duty to assist the veteran in the 
development of facts pertinent to his claim for an increased 
evaluation for anxiety with hyperventilation with syncope 
includes providing him with such an evaluation.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

The criteria for the rating of mental disorders were amended 
effective November 7, 1996, 62 Fed. Reg. 52695-52702 (Oct. 8, 
1996); and the criteria for the evaluation of disabilities of 
the cardiovascular system were amended as of January 12, 
1998, 62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  The RO has 
not considered the severity of the veterans disabilities 
under the revised regulations.  When the regulations 
concerning entitlement to higher ratings are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claims under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the duty to assist the veteran also includes 
providing him with thorough and contemporaneous medical 
examinations to determine the severity of his service-
connected disabilities with regard to his claims for an 
increased evaluation for a psychiatric disability and a total 
rating for compensation purposes based on individual 
unemployability that take into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).

Reports of the veterans ongoing treatment for his service-
connected disabilities should also be obtained for 
consideration with regard to his claims for an increased 
evaluation for the psychiatric disability and a total rating 
for compensation purposes based on individual 
unemployability.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Where the evidence does not adequately describe the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should accord the veteran an 
opportunity to identify any additional 
sources of VA or non-VA examination and 
treatment for his service-connected 
disabilities since 1996.  The names and 
addresses of such providers, and dates of 
examination and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should contact the providers and obtain 
copies of any records not already in the 
claims file.

2.  The veteran should be scheduled for a 
VA psychiatric examination, including 
neuropsychological testing, to determine 
the severity of his anxiety with 
hyperventilation with syncope and to 
determine whether he has any cognitive 
impairment that can be attributed to his 
head injury in service.  The examiner 
should give a fully reasoned opinion on 
the etiology of any cognitive impairment 
found and assign a GAF (global assessment 
of functioning) score consistent with the 
American Psychiatric Associations 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV) 
and state what this score means, with a 
discussion of medical principles as 
applied to the specific medical evidence 
in this case.  The examiner should 
express a conclusion as to the extent to 
which the service-connected disability, 
considered alone, without regard to any 
other disability or the veterans age, 
results in impairment of employability.  

In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the psychiatrist in connection with the 
examination.  The revised general rating 
formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9400, 
effective November 7, 1996, general 
anxiety disorder, is provided in the 
following paragraphs for the benefit of 
the examiner.

Total occupational and social 
impairment, due to such 
symptoms as: gross impairment 
in thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to 
time or place; memory loss for 
names of close relatives, own 
occupation, or own name.
100 percent

Occupational and social 
impairment, with deficiencies 
in most areas, such as work, 
school, family relations, 
judgment, thinking, or mood, 
due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; speech 
intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control (such 
as unprovoked  irritability 
with periods of violence); 
spatial disorientation; neglect 
of personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances 
(including work or a worklike 
setting); inability to 
establish and maintain 
effective relationships.
70 percent

Occupational and social 
impairment with reduced 
reliability and productivity 
due to such symptoms as: 
flattened affect; 
circumstantial, circumlocutory, 
or stereotyped speech; panic 
attacks more than once a week; 
difficulty in understanding 
complex commands; impairment of 
short- and long-term memory 
(e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty 
in establishing and maintaining 
effective work and social 
relationships. 50 percent

Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of 
inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to 
such symptoms as: depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep 
impairment, mild memory loss 
(such as forgetting names, 
directions, recent events).
30 percent

3.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine the severity of his service-
connected atherosclerosis of the 
abdominal aorta and common iliac arteries 
with hypertension (currently rated 
20 percent) and his bilateral leg 
varicosities (currently rated 
10 percent).  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should express a conclusion as 
to the extent to which disability 
resulting from such atherosclerosis, 
considered alone, without regard to any 
other disability or the veterans age, 
results in impairment of employability.  

In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician in connection with the 
examination.  The revised general rating 
formulas for the evaluation of 
hypertensive vascular disease and 
varicose veins are provided in the 
following paragraphs for the benefit of 
the examiner.  

Hypertensive vascular disease 
(hypertension and isolated 
systolic hypertension) warrants 
a 60 percent rating when the 
diastolic pressure is 
predominantly 130 or more.  A 
40 percent rating is warranted 
when the diastolic pressure is 
predominantly 120 or more.  A 
20 percent rating is warranted 
when the diastolic pressure is 
predominantly 110 or more, or; 
systolic pressure is 
predominantly 200 or more.  A 
10 percent rating is warranted 
when the diastolic pressure is 
predominantly 100 or more, or; 
systolic pressure is 
predominantly 160 or more, or; 
there is a history of diastolic 
pressure predominantly 100 or 
more and the individual 
requires continuous medication 
for control.  38 C.F.R. 
§ 4.104, Code 7101, effective 
as of January 12, 1998.

A zero percent rating is 
warranted for varicose veins 
that are asymptomatic.  A 
10 percent evaluation is 
warranted for varicose veins 
with intermittent edema of 
extremity or aching and fatigue 
in leg after prolonged standing 
or walking, with symptoms 
relieved by elevation of 
extremity or compression 
hosiery.  A 20 percent rating 
is warranted for varicose veins 
with persistent edema, 
incompletely relieved by 
elevation of extremity, with or 
without beginning stasis 
pigmentation or eczema.  These 
evaluations are for involvement 
of a single extremity.  If more 
than one extremity is involved, 
evaluate each extremity 
separately and combine (under 
38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. 
§ 4.25), if applicable.  
38 C.F.R. § 4.104, Code 7120, 
effective as of Jan. 12, 1998.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his service-connected 
post operative pilonidal cyst (currently 
rated zero percent) and newly service-
connected back disabilities and the 
extent to which they may interfere with 
employability.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should express separate 
conclusions as to the extent to the 
pilonidal cyst and back disability, 
considered alone, without regard to any 
other disability or the veterans age, 
result in impairment of employability.  
5.  The law requires full compliance with 
all orders in this remand.  Stegall v. 
West, 11 Vet.App. 268 (1998).  The 
instructions herein should be carried out 
in a logical chronological sequence.  No 
instruction may be given a lower order of 
priority and all must be carried out  
completely.  In particular, the RO should 
review the examination reports received 
to ensure that they are adequate to 
achieve the purposes of this remand, as 
shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the reports should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1995).  If 
this is necessary, the examining 
physician(s) should be given an 
opportunity to amend the report(s) 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.  

6.  After completion of the above 
development, the RO should assign an 
evaluation for the arthritis of the 
lumbar spine and review the claims for an 
increased evaluation for the anxiety with 
hyperventilation with syncope and the 
total rating based on individual 
unemployability.  

7.  If determinations remain adverse to 
the veteran, a supplemental statement of 
the case should be prepared and sent to 
the veteran and his representative.  The 
veteran and his representative should be 
afforded a reasonable period of time in 
which to respond.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and ensure 
due process of law.  The Board does not intimate any factual 
or legal conclusions as to the outcome ultimately warranted 
in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. L. Shaw
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Under 38 U.S.C.A. 
§ 7252 (West 1991), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1997).
- 2 -
